            Case 1:20-cv-01239-YK Document 28 Filed 12/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICIA LEAR,                                 :
     Plaintiff                                 :            No. 1:20-cv-01239
                                               :
       v.                                      :            (Judge Kane)
                                               :
DERRY TOWNSHIP                                 :
SCHOOL DISTRICT, et al.,                       :
    Defendants                                 :

                                            ORDER

       AND NOW, on this 14th day of December 2020, upon consideration of Defendant Derry

Township School District and Defendant Erick Valentin (collectively “Defendants”)’ motion to

dismiss Plaintiff Patricia Lear’s amended complaint (Doc. No. 23), in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

       1.      Defendants’ motion to dismiss (Doc. No. 23) is GRANTED in part and DENIED
               in part as follows:

               a. Plaintiff’s claims of disability discrimination, harassment, hostile work
                  environment, and retaliation in violation of the Americans with Disabilities
                  Act (“ADA”), as amended, 42 U.S.C. § 1201, et seq., are DISMISSED
                  WITH PREJUDICE as to Defendant Erick Valentin only; 1

               b. In all other respects, Defendants’ motion is DENIED.

       2.      Defendants are directed to file an answer to Plaintiff’s amended complaint (Doc.
               No. 22) within fourteen (14) days of the date of this Order.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania




1
 Plaintiff’s claim against Defendant Erick Valentin pursuant to the Pennsylvania Human
Relations Act (“PHRA”), 43 P.S. §§ 651-953, remains pending.
